DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/24/2022. 
	
Response to Amendment
The amendment filed on 03/24/2022 has been entered. Claims 1, 17, and 19 are currently amended. Claims 21 and 22 are new. Claim 22 is objected to for informalities. The rejection under 35 U.S.C. 103 of the claims has been overcome. However, responsive to the amendment a further search has provided new references that teach the limitations, the claims still stand rejected under 35 U.S.C. 103.

Claim Objections
Claim 22 is objected to because of the following informalities: lines 4-5 has the word “the” appearing twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-7, 10, 12, 14, 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. (U.S. Publication No. 2019/0258276 A1) hereinafter Lacaze in view of Fowe et al. (U.S. Patent No. 10,845,457 B2) hereinafter Fowe.

Regarding claim 1, Lacaze discloses an apparatus comprising: at least one sensor to collect localization information indicating a location of a first robotic agent of a plurality of robotic agents; a processor comprising circuitry, [see Paragraph 0019 - discusses using ranging radios (see Paragraphs 0009-0010 - discusses that the ranging radios can be radar using LADAR, acoustic sensors) between robots, and see Paragraph 0018 - discusses computing position (its implied there is a processor)] the processor to:
cause the first robotic agent to move and to utilize the at least one sensor and other robotic agents of the plurality of robotic agents to determine the location of the first robotic agent during a first period of time in which the first robotic agent is not selected as an anchor reference point [see Paragraphs 0019-0020 - a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source]; and

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

cause the first robotic agent to remain stationary during a second period of time in which the first robotic agent is selected as an anchor reference point to assist other robotic agents of the plurality of robotic agents in location determination [see Paragraph 0019 and see Figure 1 below - discusses that when the first robotic agent 107 lands (stationary), then the location of the first robotic agent 107 will be known, causing the first robotic agent to become the new anchor, while the other robotic agents (101,102, and 103) repeat the same as described above].


    PNG
    media_image2.png
    279
    687
    media_image2.png
    Greyscale

Figure 1b of Lacaze

However, Lacaze fails to disclose the processor generates a localization confidence metric indicating a certainty of the determined location of the first robotic agent, wherein the first robotic agent is selected as the anchor reference point for the second period of time based on a comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents of the plurality of robotic agents.

Fowe discloses a processor that generates a localization confidence metric indicating a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include the processor function of generating a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Fowe further discloses wherein a first robotic agent is selected based on a comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents of the plurality of robotic agents [see Column 8 lines 17-29 – discusses a controller taking confidence levels from multiple mobile terminals (see Column 5 lines 17-20 – discusses that the mobile terminals are aerial vehicles)) and the controller comparing the confidence levels to one another, see Column 12 lines 45-50 – discusses selecting an aerial vehicle with the highest confidence level].
Fowe suggests that improved positioning techniques (such as localization confidence level comparison) improves navigation because devices (aerial vehicles) are routed more precisely from an origin to a destination [see Column 2 lines 61-63].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first robotic agent that selected as the anchor reference point for the second period of time as taught by Lacaze to be based on a  comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents as taught by Fowe in order to improve positioning for navigation [Fowe, see Column 2 lines 61-63].





Regarding claim 5, Lacaze and Fowe disclose the invention with respect to claim 1. Lacaze further discloses wherein the processor is to participate in selection of a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time [see Paragraph 0019 - discusses that cycle (of localizing drones) described above can be repeated again, and see Paragraph 0022 – discusses searching for the most effective vehicle topology when performing localization].

Regarding claim 6, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on determined locations of the subset of the plurality of robotic agents relative to determined locations of other robotic agents of the plurality of robotic agents that are not part of the subset [see Figure 1a-c and see Paragraph 0019 - discusses when repeating the cycle: selecting a subset (105, 106, and 107) where the locations are determined (localized before leap frogging) that are not a part of the subset (101, 102, and 103) where the locations have been determined at the beginning of the process (end of first cycle)].

Regarding claim 7, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on a history indicating robotic agents that served as anchor reference points in prior time periods [see Paragraph 0019 - discusses selecting robotic agents that served as anchor points at a previous time (101, 102, and 103) by repeating the cycle].

Regarding claim 10, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on one or more measures of connectivity between at least one robotic agent of the subset of the plurality of robotic agents and other robotic agents of the plurality of robotic agents [see Paragraphs 0016-0017 - discusses using radios installed on the robotic agents that are used to help localize the swarm, and see Figure 1a below - depicts the signals between the subsets being shared for localization, see Paragraph 0019 - discusses that the radios provide ranges to help determine location of the subsets].


    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

Regarding claim 12, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on information indicating the suitability of each robotic agent of the plurality of robotic agents to serve as an anchor reference point [see Paragraph 0022 - discusses selecting a system (subsets) that has a minimized error in localization, or the most effective topology, because different vehicle topologies have different error propagation (effects localization)].

Regarding claim 14, Lacaze and Fowe disclose the invention with respect to claim 1. Lacaze further discloses wherein a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time is performed collectively by multiple robotic agents of the plurality of robotic agents [see Figure 1b below and see Paragraph 0019 - depicts the first robotic agent 107 and multiple robotic agents (101, 102, and 103) being used to determine the first robotic agent 107 as an anchor point after the first robotic agent 107 lands at a second period, and see Paragraph 0022 – discusses searching for the most effective vehicle topology when performing localization].


    PNG
    media_image2.png
    279
    687
    media_image2.png
    Greyscale

Figure 1b of Lacaze

Regarding claim 15, Lacaze and Fowe disclose the invention with respect to claim 14. Lacaze further discloses wherein the multiple robotic agents that collectively perform the determination are each to serve as an anchor reference point during the first period of time [see Figure 1a below and see Paragraph 0019 - the robotic agents (101, 102, and 103) are anchor points initially].

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

Regarding claim 17, Lacaze discloses a method comprising: 
collecting, by at least one sensor, localization information indicating a location of a first robotic agent of a plurality of robotic agents [see Paragraph 0019 - discusses using ranging radios (see Paragraph 0009 - discusses that the ranging radios can be radar using LADAR, acoustic sensors) between robots, and see Paragraph 0018 - discusses computing position (it’s implied there is a processor)]; 
causing the first robotic agent to move and to utilize the at least one sensor and other robotic agents of the plurality of robotic agents to determine the location of the first robotic agent during a first period of time in which the first robotic agent is not selected as an anchor reference point [see Paragraphs 0019-0020 - a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source]; and 
causing the first robotic agent to remain stationary during a second period of time in which the first robotic agent is selected as an anchor reference point to assist other robotic agents of the plurality of robotic agents in location determination [see Paragraph 0019 - discusses that when the first robotic agent 107 lands (stationary), then the location of the first robotic agent 107 will be known, causing the first robotic agent to become the new anchor, while the other robotic agents (101,102, and 103) repeat the same as described above].

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

However, Lacaze fails to disclose generating a localization confidence metric indicating a certainty of the determined location of the first robotic agent; and
wherein the first robotic agent is selected as the anchor point for the second period of time based on a comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents of the plurality of robotic agents.

Fowe discloses generating a localization confidence metric indicating a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include generating a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Fowe further discloses wherein a first robotic agent is selected based on a comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents of the plurality of robotic agents [see Column 8 lines 17-29 – discusses a controller taking confidence levels from multiple mobile terminals (see Column 5 lines 17-20 – discusses that the mobile terminals are aerial vehicles)) and the controller comparing the confidence levels to one another, see Column 12 lines 45-50 – discusses selecting an aerial vehicle with the highest confidence level].
Fowe suggests that improved positioning techniques (such as localization confidence level comparison) improves navigation because devices (aerial vehicles) are routed more precisely from an origin to a destination [see Column 2 lines 61-63].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first robotic agent that selected as the anchor reference point for the second period of time as taught by Lacaze to be based on a  comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents as taught by Fowe in order to improve positioning for navigation [Fowe, see Column 2 lines 61-63].


Regarding claim 19, Lacaze discloses at least one non-transitory machine-readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: 
collect, by at least one sensor, localization information indicating a location of a first robotic agent of a plurality of robotic agents [see Paragraph 0019 - discusses using ranging radios (see Paragraph 0009 - discusses that the ranging radios can be radar using LADAR, acoustic sensors) between robots, and see Paragraph 0018 - discusses computing position (it’s implied there is a processor)]; 
cause the first robotic agent to move and to utilize the at least one sensor and other robotic agents of the plurality of robotic agents to determine the location of the first robotic agent during a first period of time in which the first robotic agent is not selected as an anchor reference point [see Paragraphs 0019-0020 - a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source]; and 
cause the first robotic agent to remain stationary during a second period of time in which the first robotic agent is selected as an anchor reference point to assist other robotic agents of the plurality of robotic agents in location determination [see Paragraph 0019 - discusses that when the first robotic agent 107 lands (stationary), then the location of the first robotic agent 107 will be known, causing the first robotic agent to become the new anchor, while the other robotic agents (101,102, and 103) repeat the same as described above].


    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

However, Lacaze fails to disclose instructions to generate a localization confidence metric indicating a certainty of the determined location of the first robotic agent; and
wherein the first robotic agent is selected as the anchor point for the second period of time based on a comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents of the plurality of robotic agents.

Fowe discloses instructions to generate a localization confidence metric indicating a certainty of the determined location of the first robotic agent [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include instructions to generate a localization confidence metric indicating a certainty of the determined location of the first robotic agent as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Fowe further discloses wherein a first robotic agent is selected based on a comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents of the plurality of robotic agents [see Column 8 lines 17-29 – discusses a controller taking confidence levels from multiple mobile terminals (see Column 5 lines 17-20 – discusses that the mobile terminals are aerial vehicles)) and the controller comparing the confidence levels to one another, see Column 12 lines 45-50 – discusses selecting an aerial vehicle with the highest confidence level].
Fowe suggests that improved positioning techniques (such as localization confidence level comparison) improves navigation because devices (aerial vehicles) are routed more precisely from an origin to a destination [see Column 2 lines 61-63].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first robotic agent that selected as the anchor reference point for the second period of time as taught by Lacaze to be based on a  comparison of the localization confidence metric with localization confidence metrics generated for other robotic agents as taught by Fowe in order to improve positioning for navigation [Fowe, see Column 2 lines 61-63].

Regarding claim 21, Lacaze and Fowe disclose the invention with respect to claim 1. Fowe further discloses wherein a processor [see Column 16 lines 9-20 – discusses a processor] is to participate [see Column 16 lines 9-20 – discusses that a processor (see Column 21 lines 10-18 – discusses that the processor is a single device such as a cloud computing device) implements the functions of the controller that implements the localization comparison (calculates the confidence levels)]] in selection of the first robotic agent as the anchor reference point for the second period of time based on the comparison of the localization confidence metric with the localization confidence metrics generated for other robotic agents of the plurality of robotic agents.

Claims 2-4, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Kim et al. (U.S. Publication No. 2018/0373240 A1) hereinafter Kim.

Regarding claim 2, Lacaze and Fowe disclose the invention with respect to claim 1. 
However, Lacaze fails to disclose the localization confidence metric indicating the certainty of the determined location to be used in a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time.
Kim discloses a localization confidence metric indicating a determined location to be used in a determination of whether the first robotic agent is to serve as an anchor reference point [see Figure 5 below and see Paragraphs 0102-0108 - discusses that a processor (150) determines the master drone (anchor) based on the drone that is closest to the center of a swarm within a network 20 via most neighbors or the drone that has the least amount of hops to the farthest drone (localization metric), or the master drone that has the most communication bandwidth for transmitting commands].

    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim
Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].

Fowe discloses wherein a localization confidence metric indicates a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location invention as taught by Lacaze and Kim to include a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Regarding claim 3, Lacaze, Fowe, and Kim disclose the invention with respect to claim 2. Kim further discloses wherein the localization confidence metric is based at least in part on a metric indicative of quality of data collected by the at least one sensor [see Paragraphs 0083 and 0091 - discusses that the network that is generated (20) allows for drones to send and receive data within that network, if a drone is outside the network than the quality of data is reduced and the drone is not considered as a master drone (anchor)]. 
Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].

Regarding claim 4, Lacaze, Fowe, and Kim disclose the invention with respect to claim 2. Kim further discloses wherein the processor is to communicate the localization confidence metric to at least one other robotic agent of the plurality of robotic agents for use in the determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time [see Figure 5 below and see Paragraph 0103 – discusses that the master drone determining unit determines the master drone through which drone has the largest number of drones connected thereto through communication of the drones].

    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].


    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Regarding claim 11, Lacaze and Fowe disclose the invention with respect to claim 5.
	However, Lacaze fails to disclose wherein the selection of the subset of the plurality of robotic agents is based at least in part on communication bandwidth available to the subset of the plurality of robotic agents.
	Kim discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on communication bandwidth available to the subset of the plurality of robotic agents [see Paragraphs 0100-0102 - discusses a processor (150) that determines a drone with the broadest communication range among a plurality of drones as the master drone (anchor)].
	Kim suggests that selecting a drone with the most communication resources allows for the drone to communicate with the most drones within the network in order to generate commands [see Paragraphs 0016-0017].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the drone selection technique as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraphs 0016-0017].

Regarding claim 18, Lacaze and Fowe disclose the invention with respect to claim 17.
	However, Lacaze fails to disclose utilizing the localization confidence metric indicating the certainty of the determined location in a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time.
	Kim discloses further comprising utilizing a localization confidence metric indicating a determined location in a determination of whether a first robotic agent is to serve as an anchor reference point [see Figure 5 below and see Paragraphs 0102-0108 - discusses that a processor (150) determines the master drone (anchor) based on the drone that is closest to the center of a swarm within a network 20 via most neighbors or the drone that has the least amount of hops to the farthest drone (localization metric), the master drone has the most communication bandwidth for transmitting commands].


    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].
Fowe discloses wherein a localization confidence metric indicates a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location invention as taught by Lacaze and Kim to include a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Regarding claim 20, Lacaze and Fowe disclose the invention with respect to claim 19.
However, Lacaze fails to disclose the localization confidence metric indicating the certainty of the determined location to be used in a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time.
Kim discloses a localization confidence metric indicating a determined location to be used in a determination of whether a first robotic agent is to serve as an anchor reference point [see Figure 5 below and see Paragraphs 0102-0108 - discusses that a processor (150) determines the master drone (anchor) based on the drone that is closest to the center of a swarm within a network 20 via most neighbors or the drone that has the least amount of hops to the farthest drone (localization metric), the master drone has the most communication bandwidth for transmitting commands].


    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].
Fowe discloses wherein a localization confidence metric indicates a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location invention as taught by Lacaze and Kim to include a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Buerger et al. (U.S. Publication No. 2019/0351542 A1) hereinafter Buerger.

Regarding claim 8, Lacaze and Fowe disclose the invention with respect to claim 5. 
	However, the combination of Lacaze and Fowe fails to disclose wherein the selection of the subset of the plurality of robotic agents is based at least in part on indications of criticalities of tasks to be performed by the subset of the plurality of robotic agents.
Buerger discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on indications of criticalities of tasks to be performed by the subset of the plurality of robotic agents [see Figure 4 and see Paragraphs 0055-0073 - discusses selecting robotic agent for tasks based on action cost that take probabilities into account].
Buerger suggests a need for efficient planning algorithms for coordinating robots of a multi-agent system in non-deterministic surroundings for solving tasks with chronologically dependent specifications [see Paragraph 0008].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the algorithm of selecting robots based on criticalities of task as taught by Buerger in order to efficiently plan a coordination of robots for solving tasks [Buerger, see Paragraph 0008].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Beer et al. (U.S. Publication No. 2019/0285730 A1) hereinafter Beer.

Regarding claim 9, Lacaze and Fowe disclose the invention with respect to claim 5. 
	However, the combination of Lacaze and Fowe fails to disclose wherein the selection of the subset of the plurality of robotic agents is based at least in part on a type of sensor utilized by at least one robotic agent of the subset of the plurality of robotic agents.
	Beer discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on a type of sensor utilized by at least one robotic agent of the subset of the plurality of robotic agents [see Paragraph 0029 - discusses configuring agents depending on their sensor characteristics and see Paragraph 0049 - discusses using at least some agents of a swarm (subset) for their sensor characteristics, and see Paragraph 0050 - further discusses directing an agent to use its specified sensor characteristics].
	Beer suggests that there is a need for improving the accuracy of distinguishing objects [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the algorithm of selecting robots based on sensor characteristics as taught by Beer in order to improve accuracy of distinguishing objects [Beer, see Paragraph 0004].

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Liu et al. (U.S. Publication No. 2018/0074520 A1) hereinafter Liu.

Regarding claim 13, Lacaze and Fowe disclose the invention with respect to claim 5.
However, the combination of Lacaze and Fowe fails to disclose wherein participation in selection of a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time comprises generating a list of robotic agents of the plurality of robotic agents that are most suited to serve as anchor reference points during the third period of time and communicate the list to at least one other robotic agent of the plurality of robotic agents.
Liu discloses wherein participation in selection of a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time comprises generating a list of robotic agents of the plurality of robotic agents that are most suited to serve as anchor reference points during the third period of time and communicate the list to at least one other robotic agent of the plurality of robotic agents [see Paragraphs 0028-0030 - discusses lists being sent between robotic agents, the list indicates which agents are followers and leaders (anchors), the followers and the leaders can be reassigned using the group list].

Regarding claim 16, Lacaze and Fowe disclose the invention with respect to claim 1. 
However, the combination of Lacaze and Fowe fails to disclose wherein the processor is to: receive a plurality of lists from other robotic agents of the plurality of robotic agents, each list indicating robotic agents that are most suited to serve as anchor reference points during the second period of time; and select a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time based on the plurality of lists.
Liu discloses wherein the processor is to: receive a plurality of lists from other robotic agents of the plurality of robotic agents, each list indicating robotic agents that are most suited to serve as anchor reference points during the second period of time; and select a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time based on the plurality of lists [see Paragraphs 0028-0030 - discusses lists being sent between robotic agents, the list indicates which agents are followers and leaders (anchors), the followers and the leaders can be reassigned using the group list].
Liu suggests that there is a need for large formation flight, or motion synchronization, of multiple UAVs [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with generating list and selecting master drones (anchors) based on the list as taught by Liu in order to control large formation flight or motion synchronization of multiple UAVs [Liu, see Paragraph 0006].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe in view of Kim in view of Liu further in view of Humenay et al. (U.S. Patent No. 9,606,535 B2) hereinafter Humenay.

Regarding claim 22, Lacaze and Fowe disclose the invention with respect to claim 21. 
However, the combination of Lacaze and Fowe fails to disclose wherein the selection of the first robotic agent as the anchor reference point for the second period of time is further based on:
a relative location of the first robotic agent to the other robotic agents, 
capability of the first robotic agent relative to the other robotic agents, 
a history of one or more time periods in which the first robotic agent previously served as an anchor reference point, 
a measure of one or more signal strengths between the first robotic agent and the other robotic agents, and 
network congestion.

Kim discloses wherein a selection of a first robotic agent as an anchor reference point [see Paragraph 0115 – discusses that master drone creates a formation of the follower drones] is further based on:
a relative location of a first robotic agent to other robotic agents [see Paragraph 0017 – discusses selecting a master drone that is closest to the center of a plurality of drones], 
capability of a robotic agent relative to other robotic agents [see Paragraph 0017 – discusses selecting a master drone that has the longest remaining flight time], and 
network congestion [see Paragraph 0017 – discusses selecting a master drone that has the broadest communication range].
Kim suggests that training pilots to control drones is costly, and that using a plurality of pilots is needed to cooperate to control the drones. Kim further suggests that using a single drone (master drone) to simultaneously control other drones would reduce costs [see Paragraphs 0005-0007]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor reference point as taught by Lacaze to be selected based on relative location, capability, and network congestion as taught by Kim in order to reduce costs and require less coordination for drone formations [Kim, see Paragraphs 0005-0007].

However, the combination of Lacaze, Fowe, and Kim fails to disclose wherein the selection of the first robotic agent as the anchor reference point for the second period of time is further based on:
a history of one or more time periods in which the first robotic agent previously served as an anchor reference point, and
a measure of one or more signal strengths between the first robotic agent and the other robotic agents.

Liu discloses wherein a selection of a first robotic agent as an anchor reference point [see Paragraph 0026 – discusses the leader/master coordinates movement of the followers (for formations), and see Paragraph 0022 – discusses that there is a relative distance maintained between the leader and followers (during formation)] is further based on: 
a history of one or more time periods in which a first robotic agent previously served as an anchor reference point [see Paragraph 0030 – discusses that followers and leaders are dynamically reassigned, for example an older leader (a previous time period) becomes a new follower and an older follower (the previous time period) becomes a new leader, and see Paragraph 0028 - this selection is based on a stored list of UAVs].
Liu suggests that cooperative behavior (dynamic reassignment) provides flexibility and maneuverability [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor reference point as taught by Lacaze to be selected based on a history of one or more time periods as taught by Liu in order to provide flexibility and maneuverability [Liu, see Paragraph 0004].

However, the combination of Lacaze, Fowe, Kim, and Liu fails to disclose wherein the selection of the first robotic agent as the anchor reference point for the second period of time is further based on:
a measure of one or more signal strengths between the first robotic agent and the other robotic agents.

Humenay discloses wherein the selection of the first robotic agent as an anchor reference point [see Column 3 lines 13-28 – discusses a misaligned drone 104F positions itself using the measured signals strength from the other drones as guidance (anchors] is further based on:
a measure of one or more signal strengths between the first robotic agent and the other robotic agents [see Column 4 lines 36-67 – discusses where a drone 104F becomes misaligned in a formation 104A-104I, see Column 3 lines 13-28 – discusses the drone measures the signal strength relative to other drones, the misaligned drone 104F positions itself using the measured signals strength from the other drones as guidance (anchors), the selection of the drones is based on the misalignment that is determined through signal strength of drones].
Humenay suggests that by using signal strength determines desired positions of misaligned drones [see Column 1, lines 52-58].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor reference point as taught by Lacaze to be selected based on a measure of one or more signal strengths as taught by Humenay in order to determine a desired position of a misaligned drone [Humenay, see Column 1, lines 52-58].


Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665